 Case 5:18-cv-00171-JPB Document 10 Filed 12/04/18 Page 1 of 7 PageID #: 117



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   WHEELING



BENWOOD-MCMECHEN HOUSING,

              Plaintiff,

v.                                                             Civil Action No. 5:18-CV-171
                                                                (BAILEY)


GREAT AMERICAN INSURANCE COMPANY,

              Defendant.


                           ORDER GRANTING MOTION TO REMAND

       On this day, the above-styled matter came before this Court upon consideration of

the plaintiff’s Motion to Remand [Doc. 6], filed November 6, 2018. The Motion is now ripe

for disposition. For the reasons that follow, the Motion is GRANTED.

I.     Factual and Procedural History

       This case was originally filed in the Circuit Court of Marshall County, West Virginia,

on September 5, 2018 [Doc. 1]. On October 11, 2018, defendant Great American

Insurance Company (“GAIC”) removed this case to this Court asserting diversity jurisdiction

pursuant to 28 U.S.C. § 1332 [Doc. 1]. It does not appear that there is any dispute over

diversity of citizenship; the plaintiff’s position is that the amount in controversy has not been

met.

       This matter was originally brought against GAIC seeking a declaration of its duties

and obligations to plaintiff Benwood-McMechen Housing Authority (“BMHA”) and its


                                               1
 Case 5:18-cv-00171-JPB Document 10 Filed 12/04/18 Page 2 of 7 PageID #: 118



employee, Robert Allen Skvarka (“Skvarka”), under an insurance policy issued to BMHA

by GAIC. BMHA asserts GAIC is obligated to provide an unqualified defense and an

unqualified agreement to indemnify BMHA relative to claims asserted against it and others

in the underlying lawsuit filed by Celise R. Roxby [Doc. 1-1 at ¶¶ 26-41]. The Roxby

Complaint alleges that there were misrepresentations and omissions made by BMHA and

its employee regarding the purchase of property located at 445 Main Street, Benwood,

West Virginia. The Roxby Complaint alleges that a home inspector hired by BMHA failed

to note significant structural, electrical, plumbing, and ventilation deficiencies in the home.

The Roxby Complaint further alleges that repairs and estimates for repairs needed to meet

minimum federal quality standards approximate $35,000.00. The Roxby Complaint has

been amended and it additionally seeks compensatory damages, punitive damages,

attorneys’ fees, litigation expenses, interest, and court costs against the defendants,

including BMHA.

       GAIC allegedly acknowledged its duty to defend on April 25, 2018, yet did not

provide a defense until July 12, 2018, when it began its participation in the defense being

provided by another insurer under a reservation of rights [Id. at ¶¶ 7, 11-12, 15-18, 22-23].

Plaintiff asserts GAIC has continued to refuse to provide an unqualified agreement to

indemnify BMHA and Svarka, instead reserving its rights to deny coverage at any time by

invocation of policy provisions not reasonably related to the claims in the Roxby Complaint

[Id. at ¶¶ 23, 25]. Plaintiff asserts that in connection with its request for declaratory relief,

it seeks reimbursement of the attorneys’ fees and costs it incurred in defending the Roxby

Complaint, in addition to those incurred in obtaining the coverage to which it is entitled

under the GAIC policy [Id. at ¶¶ 40-41]. BMHA has also asserted negligence claims

                                               2
 Case 5:18-cv-00171-JPB Document 10 Filed 12/04/18 Page 3 of 7 PageID #: 119



against GAIC arising from GAIC’s failure to train the employee it assigned to handle

BMHA’s claim for coverage investigations, assigning an employee not reasonably trained

or qualified to conduct the investigation into BMHA’s claim for coverage and in initially

denying the claim for coverage in its entirety, including refusing to provide a defense to the

Roxby Complaint [Id. at ¶¶ 42-49]. BMHA also asserted claims for breach of the implied

duty of good faith and fair dealing arising from GAIC’s failure to affirm coverage existed for

both a defense and indemnification [Id. at ¶¶ 52-57]. BMHA seeks reimbursement of

attorneys’ fees and costs incurred in defending the Roxby Complaint regarding the

negligence and good faith and fair dealing claims and in obtaining coverage it alleges it is

entitled to under the policy issued by GAIC [Id. at ¶¶ 50-51, 56-57].

II.    Applicable Law

       Under 28 U.S.C. § 1441, a defendant may remove a case from state court to federal

court in instances where the federal court is able to exercise original jurisdiction over the

matter. Federal courts have original jurisdiction over primarily two types of cases: (1) those

involving federal questions under 28 U.S.C. § 1331, and (2) those involving citizens of

different states where the amount in controversy exceeds $75,000.00, exclusive of interests

and costs pursuant to 28 U.S.C. § 1332(a). In the instant case, the parties do not dispute

that there is no federal question at issue or that the parties are citizens of different states.

Rather, the issue hinges on the amount in controversy.

       The burden of demonstrating jurisdiction resides with the party seeking removal.

Maryland Stadium Authority v. Ellerbe Becket Inc., 407 F.3d 255, 260 (4th Cir. 2005).

Because removal jurisdiction raises significant federalism concerns, federal courts are



                                               3
 Case 5:18-cv-00171-JPB Document 10 Filed 12/04/18 Page 4 of 7 PageID #: 120



directed to construe removal statutes strictly. Shamrock Oil & Gas Corp. v. Sheets, 313

U.S. 100 (1941).

       If federal jurisdiction is doubtful, a remand to state court is required. Maryland

Stadium, 407 F.3d at 260. On the other hand, if this Court has jurisdiction, it is required

to exercise it. Gum v. General Electric Co., 5 F.Supp.2d 412, 415 (S.D. W.Va. 1998) (“It

is well-established federal courts have a ‘virtually unflagging obligation . . . to exercise the

jurisdiction given them.’”).

       Defendants seeking removal bear the burden of demonstrating that jurisdiction is

proper. See Strawn v. AT & T Mobility LLC, 530 F.3d 293, 296-97 (4th Cir. 2008). “While

a defendant filing a notice of removal under 28 U.S.C. § 1446(a) need only allege federal

jurisdiction with a short plain statement - just as federal jurisdiction is pleaded in a

complaint - when removal is challenged, the removing party bears the burden of

demonstrating that removal jurisdiction is proper.” Strawn, supra at 297, citing Ellenburg

v. Spartan Motors Chassis, Inc., 519 F.3d 192, 200 (4th Cir. 2008).

       “The question then becomes how that burden is to be satisfied. Generally, the

amount specified in the complaint will determine whether the jurisdictional amount is

satisfied for purposes of removal. See Wiggins v. North Am. Equitable Life Assurance

Co., 644 F.2d 1014, 1016 (4th Cir. 1981). Determining the amount in controversy becomes

more difficult, however, where, as here, plaintiffs have left damages unspecified in their

complaint.” Bartnikowski, supra at 734 (footnote omitted).

       In West Virginia, it is not required that the Complaint’s ad damnum clause state a

specific dollar amount. In such circumstances, the Court may consider the entire record


                                               4
 Case 5:18-cv-00171-JPB Document 10 Filed 12/04/18 Page 5 of 7 PageID #: 121



before it and may conduct its own independent inquiry to determine whether the amount

in controversy satisfies the jurisdictional minimum. Mullins v. Harry’s Mobile Homes, 861

F.Supp. 22, 23 (S.D. W.Va. 1994). In so doing, the Court is not required “to leave common

sense behind.” Id. at 24.

III.   Discussion

       To calculate the amount in controversy, a court must consider the entire record and

make an independent evaluation of whether the amount in controversy has been satisfied.

Weddington v. Ford Motor Credit Co., 59 F.Supp.2d 578, 584 (S.D. W.Va. 1999); see

also Mullins v. Harry’s Mobile Homes, 861 F.Supp. 22, 24 (S.D. W.Va. 1994) (specifically

stating that court may consider complaint, removal petition, and “other relevant matters in

the file”). In conducting this analysis, the Court may consider:

       the type and extent of the plaintiff’s injuries and the possible damages

       recoverable therefore, including punitive damages if appropriate.       The

       possible damages recoverable may be shown by the amounts awarded in

       other similar cases. Another factor for the court to consider would be the

       expenses or losses incurred by the plaintiff up to the date the notice of

       removal was filed.    The defendant may also present evidence of any

       settlement demands made by the plaintiff prior to removal although the

       weight to be given such demands is a matter of dispute among courts.

Watterson v. GMRI, Inc., 14 F.Supp.2d 844, 850 (S.D. W.Va. 1997) (internal citations

omitted).

       This Court has carefully reviewed the defendant’s arguments in support of its



                                             5
 Case 5:18-cv-00171-JPB Document 10 Filed 12/04/18 Page 6 of 7 PageID #: 122



proposed calculation of the amount in controversy. To begin, the Roxby Complaint sets

the starting point for damages at $35,000 for the repairs needed for the house. Further,

assuming the plaintiff will prevail, Hayseeds damages will come into play. The fees and

costs claimed are $6,050. This Court does not believe punitive damages will be awarded,

so that will not be factored into its analysis. The parties have also disclosed settlement

demands. Roxby has made a global settlement demand in the amount of $65,000 to

resolve all claims against all defendants. GAIC has offered $17,000. This Court has given

these figures the weight they deserve.

       At this point in the litigation this Court is simply not convinced that the defendant has

met its burden to support a finding that the jurisdictional amount is satisfied. This doubt

requires a remand to the state court. See Maryland Stadium Authority v. Ellerbe Becket

Incorporated, 407 F.3d 255, 260 (4th Cir. 2005). Therefore, considering the totality of the

circumstances surrounding this case, the Court finds that GAIC has not met its burden of

showing by a preponderance of the evidence that this case meets the amount in

controversy requirement associated with diversity jurisdiction.

                                         Conclusion

       Accordingly, upon consideration of the above, the plaintiff’s Motion to Remand [Doc.

6] is GRANTED. Accordingly, the Court REMANDS this case to the Circuit Court of

Marshall County, West Virginia.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to counsel of record herein and

to the Clerk of the Circuit Court of Marshall County, West Virginia.



                                               6
Case 5:18-cv-00171-JPB Document 10 Filed 12/04/18 Page 7 of 7 PageID #: 123



    DATED: December 4, 2018.




                                     7
